Citation Nr: 0402192	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman







REMAND

The veteran served on active duty from December 1968 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim on appeal.

The Board notes that the RO has included the issue of 
entitlement to service connection for bilateral hearing loss 
on appeal.  However, in a June 2002 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran indicated that he 
desired to withdraw his claim for service connection for 
bilateral hearing loss.  Rather, he stated that his hearing 
loss was a symptom of Meniere's disease.  As such, the 
veteran's hearing loss claim has been withdrawn.  See 38 
C.F.R. § 20.204 (2002).

With respect to the issue on appeal, the veteran executed an 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)" (VA Form 21-4142) in 
July 2000, in which he indicated, in part, that he had 
received relevant treatment from J. Bergstrasser, M.D., in 
August 1998.  However, it does not appear that Dr. 
Bergstrasser's records were ever requested.  An attempt to 
obtain these records should be made.

Additionally, the Board notes that the veteran's service 
medical records reflect complaints of decreased hearing, 
vertigo, nausea, vomiting, and tinnitus.  The veteran's March 
1988 separation examination documents his complaints of 
dizziness of unknown etiology.  Private treatment records 
following service reflect that the veteran was treated for 
suspected Meniere's disease beginning in October 1998.  In 
September 2002, the veteran's representative submitted a 
section of the Merck Manual, 15th Edition, which states that 
symptoms of Meniere's disease include vertigo with nausea and 
vomiting, accompanied by hearing loss.  As such, the Board 
concludes that in order to comply with VA's duty to assist, 
the veteran is entitled to a current VA examination for the 
purpose of addressing whether there is a link between his 
currently diagnosed Meniere's disease and his in-service 
symptomatology.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  Request the veteran to identify all 
health care providers who have treated 
him for Meniere's disease or related 
symptomatology in the recent past.  
Obtain treatment records from all sources 
identified by the veteran which are not 
already of record.

2.  Obtain copies of treatment records 
for the veteran from J. Bergstrasser, 
M.D.  Dr. Bergstrasser's address is:  900 
S. Harbor City Blvd., Melbourne, Florida 
32901.

3.  Thereafter, make arrangements for the 
veteran to be scheduled for an examination by 
an appropriate specialist to determine the 
etiology of the veteran's Meniere's disease.  
The claims folder must be made available to 
the examiner.  The examiner should elicit a 
detailed history from the veteran concerning 
his Meniere's disease.  After reviewing the 
records and examining the veteran, the 
examiner is requested to express opinions as 
to the following questions:

?	What is the apparent/likely date of 
onset and etiology of the veteran's 
Meniere's disease?

?	Is it at least as likely as not that 
the symptomatology noted in the 
veteran's service medical records is 
related to his currently diagnosed 
Meniere's disease?

The opinion should summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  Ensure compliance with the law and 
regulations, including judicial precedent 
that includes Pelegrini v. Principi, U.S. 
Vet.App. No. 01-944 (January 13, 2004) 
regarding VA's duty to notify and duty to 
assist.  

5.  Then re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




